DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 2/19/2018.    Claims 1-18 have been examined and are currently pending. 

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 2/10/2017.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2010 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-18) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 

Independent claim 8 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 8, Steps 1- 3 of, 
choosing a level of discretization; 
computing parazen density and constructing a kernel matrix; 
‘estimating sparse density; and
appling a regularization parameter.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/choose level of descretization, can evaluate/compute parazen density, can construct a kernel matrix, can evaluate/apply a parameter.   

Further, the instant steps also fall within the abstract “Mathematical Relationships/Formulas” because there must be some algorithm operations involve in order to calculate/determine/compute parazen density/sparse density, and a regularization parameter.     

Additionally, Step 4 of (“appling a regularization parameter”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/applying data.  

Independent claim 8, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites no additional element to perform the steps. Nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly, choosing a level of descretization, calculating parazen density, making a matrix, estimating sparse density and appling a parameter.    Thus, the steps are performed by human being/in human mind, or by paper and pencil. 

Accordingly, it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


(see analysis in claim above). 

Dependent claim 9-11, is merely add further details of the abstract steps/elements recited in claim 8 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9-11 are also non-statutory subject matter.

Independent claim 1, 12:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1, and product claim 20 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 8.  

Further, the components (i.e. a machine, a processor, a remote device, a computer readable medium) described in independent claims 1, and 20, add nothing of substance to the underlying abstract idea.  The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1, 12 (step 2B):  
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/calculate/estimate/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 



Thus the use of a processor and a computer readable medium to calculate density and estimate probability density function do not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8 above). 

Dependent claims 2-7, and 13-18, are merely add further details of the abstract steps/elements recited in claim 1, and 12 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-7, and 13-18, are also non-statutory subject matter.

Viewed as a whole, the claims (1-18) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (hereinafter, Gardner, US 2007/0150114).

As per claim 1, 12, Gardner discloses a computer-implemented machine and a non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing system, for travel time density estimating, comprising: 
a processor ([0057, 0066, 0069]); and 
a tangible computer-readable medium ([0066, 0069]) operatively connected to the processor and including computer code configured to: 
discretize the travel time data, wherein one kernal is associated with one travel time ([0079, With their integrated GPS receivers, FDR units can simultaneously measure the local system frequency in different dispersed locations, 0124,  Furthermore, it was shown that the distribution level imposes no significant time delay on a traveling frequency disturbance.  The simulations also showed that local distribution level disturbances are, in general, severely dampened by the time that they reach the transmission network.  This notion is useful in that the values of various measurement points can be compared to determine which frequency disturbances are system wide and which are local, 0133, The motivation, therefore, is to use tools from the field of pattern recognition, geometry, and statistics to determine the region of highest probability for the location of an unknown disturbance location.  Available is historical information about power system events as measured by FNET.  This information includes the actual event location event as verified after the event, 0134, In the effort to create a pattern recognition program that is supposed to determine the region of 
compute Parzen density ([0140, The half-plane method has its advantages but is not very robust.  If the detection order of the sensors is even slightly perturbed, the end result might be completely different.  Therefore, as opposed to eliminating half-planes outright, regions of probability can be formed.  This method is referred to as a Parzen window approach because a probability density can be estimated with a series of windowing functions.  In this case these windowing functions are entire half-planes.  As opposed to having the situation of FIG. 29, we can construct probability regions shown in FIG. 31.  The regions shaded the darkest correspond to regions of highest probability and the regions shaded lightest or not at all represent the regions of least probability.  We have, in essence, created a probability density estimate that describes the probability of a detected disturbance having its origin in any given location, 0144]); and 
estimate the probability density function of travel time data with Gamma kernels using a sparse density estimation ([0141, Furthermore, this consideration must be made for each pair of sensors (x.sub.1; y.sub.1) and (x.sub.n; y.sub.n).  So for each sensor pair and each candidate point, (x*; y*), in the grid (formed by a rectangular subsection of the plane of interest), vectors u and w are constructed as shown in FIG. 32.  It is then the sign of the inner product of w and u that 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gardner to include the travel time sparse density estimation limitation as claimed. The rationale for combining in this manner is that Gardner is directed toward detecting and locating a disturbance event within a power grid includes a series of frequency disturbance recorders (FDRs) taking measurements in the power grid at dispersed points of the power grid, to triangulate a location of the disturbance event that may impact the travel time measure based on the orders and patterns of receipt of the frequency changes.  

Furthermore, the Examiner understands that implementing teaching of locating where disturbances in the power system occur and methods of Gardner is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Gardner to impact the travelling time estimation by implementing the detection and location of disturbance events of Gardner as common sense dictates this would ensure the travel time density estimation is from a trusted/optimal source. This would be particularly reasonable for Gardner to 


As per claim 2, 13, Gardner further discloses, wherein the Parzen density is computed offline with pre-existing data ([0133, The motivation, therefore, is to use tools from the 
field of pattern recognition, geometry, and statistics to determine the region of highest probability for the location of an unknown disturbance location.  Available is historical information about power system events as measured by FNET.  This information includes the actual event location event as verified after the event, 0147, FIG. 35(a) shows a view of the probability density estimate from on top.  The lowest points are in darker and the highest points are shifted away from the darker shading.  Obviously points outside the EUS are of no relevance (for instance, points in the ocean) since there is no grid connectivity at these points.  These points can be ignored.  The actual location obtained from historical data is shown with a star]).  


As per claim 3, 11, 14, Gardener further discloses, wherein the computed Parzan density is updated with an online Parzen estimation based on real-time data, further wherein the updated Parzen density is utlized in estimating the probability density function of travel time data ([0079,  With their integrated GPS receivers, FDR units can simultaneously 

not at all represent the regions of least probability.  We have, in essence, created a probability density estimate that describes the probability of a detected disturbance having its origin in any given location]).


As per claim 5, 10, 16, Gardner further discloses, wherein a regulizer is applied to the sparse density estimation ([0079, With their integrated GPS receivers, FDR units can 
conditioning of unit data are important factors to both areas, 0085]).


As per claim 6, 17, Gardner further discloses, wherein a post-processing is applied to the sparse density estimation ([0085, Each event was not observed by every FDR in the set of ten.  Rather, each of nine events was measured only with a subset of the ten FDR units.  These events that serve as base cases are important in the development of an 



As per claim 7, 18, Gardner further discloses, wherein the post-processing comprises a de-biasing ([0086, The event location algorithms herein capitalize on the fact that frequency perturbations after events like generation trips will be measured by each FDR at different times.  This time delay of arrival then gives a parameter by which to order the response of each unit.  FIG. 7 shows the frequency signature of a typical generation tripping event.  It should be noted that there is a very discernible delay in the frequency drop as measured by several FDRs.  Indeed it is discernable that one frequency plotted drops first at time t.sub.1, and a later frequency plotted drops last at time, t.sub.end.  This frequency drop is expected as the result of a generation/load mismatch in the 

suspected to originate) in terms of coordinates, (x.sub.h; y.sub.h).  The Greenwich coordinates of each unit (Lat.sub.n; Lon.sub.n) are mapped to coordinates (x.sub.n; y.sub.n) before performing the locational analysis and reverse the mapping after the analysis]).

As per claim 8, Gardner teaches a method for determining sparse density comprising: 
choosing a level of descretization ([0079, With their integrated GPS receivers, FDR units can simultaneously measure the local system frequency in different dispersed locations, 0124,  Furthermore, it was shown that the distribution level imposes no significant time delay on a traveling frequency disturbance.  The simulations also showed that local distribution level disturbances are, in general, severely dampened by the time that they reach the transmission network.  This notion is useful in that the values of various measurement points can be compared to determine which frequency disturbances are system wide and which are local, 0133, The motivation, therefore, is to use tools from the field of pattern recognition, geometry, and statistics to determine the region of highest probability for the location of an unknown disturbance location.  Available is historical information about power system events as measured by FNET.  This 
computing parazen density and constructing a kernel matrix ([0140, The half-plane method has its advantages but is not very robust.  If the detection order of the sensors is even slightly perturbed, the end result might be completely different.  Therefore, as opposed to eliminating half-planes outright, regions of probability can be formed.  This method is referred to as a Parzen window approach because a probability density can be estimated with a series of windowing functions.  In this case these windowing functions are entire half-planes.  As opposed to having the situation of FIG. 29, we can construct probability regions shown in FIG. 31.  The regions shaded the darkest correspond to regions of highest probability and the regions shaded lightest or not at all represent the regions of least probability.  We have, in essence, created a probability density estimate that describes the probability of a detected disturbance having its origin in any given location, 0144]                       ); 
estimating sparse density ([0141, Furthermore, this consideration must be made for each pair of sensors (x.sub.1; y.sub.1) and (x.sub.n; y.sub.n).  So for each 
appling a regularization parameter ([0079, With their integrated GPS receivers, FDR units can simultaneously measure the local system frequency in different dispersed locations.  FNET provides a common time stamp, which helps reconstruct major events.  One major delay in determining the causes of the 2003 blackout was the use of different timing references by the companies involved.  Initial analysis of some recorded data shows the potential of the FNET to pin-point the tripping generator and its tripped power.  Using the triangulation techniques and empirical equations, tripping events in WECC and the Eastern US systems can be identified using time delay in frequency data from different units, 0084, Rather, this section is based on calculations performed on data recorded by ten FDRs each of which are a part of FNET.  The data provided for the five generator trip cases used in this section are presented in FIG. 4.  It is relevant to again point out that this section focuses completely on the EUS.  The FDRs in FIG. 4 are used in this section for the purpose of "triangulation" after a contingency.  Table 2 lists information about each FDR used in this study.  .


Claims 4, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (hereinafter, Gardner, US 2007/0150114), in view of Magin et al. (hereinafter, Magin, US 2016/0018504). 

As per claim 4, 15, Gardner further discloses, however, Gardner does not explicitly discloses wherein the sparse kernel density estimation comprises a Mittag-Leffler kernel.

Magin teaches ([0011, Solving the CTRW in the continuum limit yields a 
characteristic decay process that is represented by the Mittag-Leffler function 
(MLF), E.sub..alpha.(D.sub..alpha.,.beta.q.sup..beta.A.sup..alpha.), where 
D.sub..alpha.,.beta.  is the diffusion coefficient with units ce.sup..beta./time.sup..alpha..  The MLF model is of interest because it relaxes a priori assumptions about the governing statistics of the diffusion process, and can identify normal, sub-, and super-diffusion regimes, claim 5, wherein D.sub.1,2 is a measurable diffusion coefficient corresponding to a fifth bio-marker, wherein E.sub..alpha.  is a Mittag-Leffler function 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gardner’s method by including Mittag-Leffler functions, as disclosed by Magin.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking travel time density estimation.


As per claim 9, Gardner further teaches, however, Gardner does not explicitly teaches wherein the method includes an online estimation applying a stochastic differntial equation.
Magin teaches ([0011, 0081, 0087]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gardner’s method by including Mittag-Leffler functions, as disclosed by Magin.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking travel time density estimation.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liu et al. (US 2006/0178811), 
Taron et al. (US 2006/0217925),


                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/SUN M LI/Primary Examiner, Art Unit 3681